Citation Nr: 1748547	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for post traumatic arthritis, left knee, with scar.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1969 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2010 and October 2015.  The April 2010 rating decision continued the 10 percent rating assigned for the post traumatic arthritis, left knee, with scar, and the October 2015 rating decision granted service connection for right knee degenerative arthritis and assigned a 10 percent rating effective June 10, 2009.

The claim for entitlement to a rating in excess of 10 percent for post traumatic arthritis, left knee, with scar, was remanded by the Board in June 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's attorney submitted additional evidence on May 8, 2017, specifically an April 2017 VA Form 21-4138 that described symptomatology associated with the Veteran's left knee disability.  This evidence was received after a supplemental statement of the case (SSOC) was issued in March 2017 and before the claim was certified to the Board on May 25, 2017, and was not accompanied by a waiver of AOJ consideration.  

Additionally, the Veteran's attorney has argued that the portion of the August 2016 VA examination that discussed additional functional loss during repetition and on flare-ups was inadequate for evaluation purposes.  See June 2017 formal notice of appeal to the Board of Veterans Appeals.  Given the recent holding in Sharp v. Shulkin, 29 Vet. App. 26, the Board finds that another VA examination should be scheduled.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA knee examination       to determine the current severity of his bilateral knee disability.  The electronic file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing for both knees should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to     be additional range of motion loss during flare-ups    and as a result of pain, weakness, fatigability, or incoordination, irrespective of whether the Veteran is experiencing a flare-up at the time of the examination and with consideration of the Veteran's statements regarding flare-ups, specifically their frequency, duration, characteristics, severity, and/or associated functional loss.  The examiner is asked to describe     any additional loss in range of motion in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After undertaking the development above and 
any additional development deemed necessary,             the Veteran's claims should be readjudicated, with consideration of all evidence pertinent to the claim involving the left knee received since the March 2017 SSOC was issued.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a SSOC and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




